454 F.2d 1178
UNITED STATES of America, Plaintiff and Appellee,v.Carl Severe AKERS, Appellant.
No. 71-2470.
United States Court of Appeals,Ninth Circuit.
March 6, 1972.

Appeal from the United States District Court for the Southern District of California; J. Clifford Wallace, Judge.
Kevin J. McInerney (argued), San Diego, Cal., for appellant.
Thomas M. Coffin, Asst. U. S. Atty., (argued), Harry D. Steward, U. S. Atty., Stephen G. Nelson, Asst. U. S. Atty. & Chief, Criminal Division, San Diego, Cal., for plainiff-appellee.
Before CHAMBERS and CHOY, Circuit Judges, and LYDICK, District Judge.
PER CURIAM:


1
After pleading guilty to one of two counts involving heroin, Akers attempted to withdraw his plea.  After a hearing, his request was denied and so we have this appeal.


2
We find no abuse of discretion.


3
The judgment is affirmed.